In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-08-00143-CV
        ______________________________



                  IN RE:
     GLADEWATER HEALTHCARE CENTER,
  IN ITS ASSUMED OR COMMON NAME, ET AL.




           Original Mandamus Proceeding




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                   MEMORANDUM OPINION

       Relators, corporate healthcare entities operating nursing homes in Upshur County, have filed

in this Court petitions for writs of mandamus relating to four long-pending healthcare liability

actions. In this cause, a companion case to In re Gladewater Healthcare Center, cause number 06-

08-00141-CV, Relators challenge the trial court's denial of a motion to dismiss trial court cause

number 605-03 styled Grabbs v. Gladewater Healthcare Center. The cause was originally filed in

August 2003, as were the other three pending cases.

       We note that, in this cause, we have nothing in the record that would suggest the trial court

had set a date for trial. This fact could distinguish the instant case from the cause examined in our

cause number 06-08-00141-CV, the opinion issued this same day. We believe such a distinction

could be relevant under other circumstances to the application of the Texas Supreme Court's

discussion of reasons why review of these claims by mandamus would be unavailable:

       For many of the same reasons, we acknowledge that mandamus review should not
       be granted in every pre-2003 case. The statute was intended to preclude extensive
       discovery and prolonged litigation in frivolous cases; review by mandamus may
       actually defeat those goals if discovery is complete, trial is imminent, or the existing
       expert reports show a case is not frivolous. But if the legislative purposes behind the
       statute are still attainable through mandamus review, Texas courts should not
       frustrate those purposes by a too-strict application of our own procedural devices.

In re McAllen Med. Ctr., Inc., No. 05-0892, 2008 Tex. LEXIS 759, at *19 (Tex. Aug. 29, 2008)

(orig. proceeding).




                                                  2
          Here, however, considering the other factors mentioned in McAllen Medical Center (the

length the case has been pending, the detailed nature of the expert reports, and the time for

discovery), we believe that the outcome in the instant case remains the same. Further, the trial

court's denial of the motion to dismiss this case is not a clear abuse of discretion for the same reasons

as discussed in In re Gladewater Healthcare Center, cause number 06-08-00141-CV. That is, the

expert reports filed in this case are also sufficiently detailed such that the trial court was not required

to dismiss the cause of action. That said, the petition for writ of mandamus in this cause is, likewise,

denied.



                                                         Jack Carter
                                                         Justice

Date Submitted:         February 24, 2009
Date Decided:           February 25, 2009




                                                    3